DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant reply filed 1/19/2021 requested reconsideration of the withdrawal of claim 23-31. Applicant’s request is not persuasive because, as set forth in the last Office Action, the elected method does not require a storage medium (as recited in claims 23-31) to perform the steps recited in the elected method – for example, many of the steps could be performed by a user themselves (including the associating, generating, comparing and both determining steps).

Information Disclosure Statement
The information disclosure statement filed 1/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other 
The information disclosure statement filed 1/28/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, NPL Cite No. 2 is not in English and no explanation of its relevance has been provided. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, with digital logic circuitry of a microcontroller disposed within the plunger head, wherein a digital input in of the microcontroller is coupled to receive an analog signal from the transducer without using an analog to digital converter”. The italicized limitations do not appear to be supported by the original disclosure; it is also noted that Applicant has not indicated where support for these limitations can be found in the original disclosure. Accordingly, the subject matter of claim 32 constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 21, 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (PG PUB 2015/0174342) in view of Furneaux (PG PUB 2004/0079615).
Re claim 14, Mitrosky discloses a method of calculating a quantity of fluid dispensed from a drug cartridge 112 (Fig 7) (Para 19), comprising: emitting ultrasonic signals along a length of the drug cartridge with a transducer 136 (Fig 7) (Para 24); 
Mitrosky does not explicitly disclose that the position of the plunger head is determined based on a comparison of a reconstructed waveform, that is generated by fitting a curve to the timestamps, to an expected waveform recorded at a known position of the plunger head in the drug cartridge. Furneaux, however, teaches a method of determining a position of a structure 14 (Fig 2; comparable to plunger head 124 of Mitrosky) in a cartridge 70 (Fig 2; comparable to drug cartridge 12 of Mitrosky) by generating a reconstructed waveform 92 (Fig 5) by fitting a curve to a plurality of timestamps (Para 45 sets forth that “t is the time after spark initiation” and Para 3 incorporates by reference GB-A-2357617 which sets forth that the “time after spark initiation” is the time taken by the acoustic pulse to reach the receiver after its emission) that correspond to ultrasonic signals that have been emitted by an array 72 (Fig 2) in one direction (downward in Fig 2), reflected in the opposite direction (upward in Fig 2) and received by the array once again (Para 27; like the emission, reflection and 
Re claim 15, Mitrosky as modified by Furneaux in the rejection of claim 14 above discloses determining a time of flight for the ultrasonic signals to 2travel from the transducer to a dispensing end 140 (Fig 7) of the drug cartridge and back to the transducer (Para 19,24,31 of Mitrosky) based upon the reconstructed waveform (see the rejection of claim 14 above for how the modification of Mitrosky by Furneaux meets the “based upon the reconstructed waveform” limitation).  
Re claim 16, Mitrosky as modified by Furneaux in the rejection of claim 14 above discloses calculating at least one of a position of the plunger head in the drug cartridge, a volume of the fluid in the drug cartridge, or a volume of the fluid dispensed from the drug cartridge (Para 19,24,25 of Mitrosky) based upon multiple different reconstructed waveforms, including the reconstructed waveform (see the rejection of claim 14 above for how the modification of Mitrosky by Furneaux meets the “based upon multiple different reconstructed waveforms, including the reconstructed waveform” limitation; it is noted that one of ordinary skill in the art would recognize that waveform 92 of Furneaux 
Re claim 21, Mitrosky as modified by Furneaux in the rejection of claim 14 above discloses that associating the timestamps includes associating the timestamps when the ultrasonic signals received 3have the absolute value of amplitude greater than the first threshold value or a second threshold value which is different than the first threshold value (see the explanation in the rejection of claim 14; Para 24,31).
Re claim 22, Mitrosky as modified by Furneaux in the rejection of claim 14 above discloses that determining when the ultrasonic signals received by the transducer have the absolute value of amplitude greater than the first threshold value includes determining when either a rising edge or a falling edge of the ultrasonic signals received is greater than the first threshold value (see the explanation in the rejection of claim 14; Para 24,31).
Re claim 33, Mitrosky discloses that the transducer is disposed in the plunger head (as seen in Fig 7; Para 34), which is shaped to fit within the drug cartridge (as seen in Fig 7), and wherein the ultrasonic signals are reflected from a dispensing end 140 (Fig 7, which has reflective surface 132) of the drug cartridge (Para 24,34).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (PG PUB 2015/0174342)/Furneaux (PG PUB 2004/0079615) in view of Bachert (US Pat 6,816,436).
Re claim 19, Mitrosky/Furneaux disclose all the claimed feature except that fitting the curve includes using a spline function. Bachert, however, teaches using a spline function to fit a curve (Col 4, Lines 45-49) for the purpose of generating a best fit for all .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (PG PUB 2015/0174342)/Furneaux (PG PUB 2004/0079615) in view of Oblak et al. (US Pat 5,319,972).
Re claim 20, Mitrosky/Furneaux discloses all the claimed features except high pass filtering the curve to yield a series of oscillations with substantially a same period to reject higher amplitude, lower frequency curve fits.  Oblak, however, teaches high pass filtering a curve associated with ultrasonic signals to yield a series of oscillations with substantially a same period to reject higher amplitude, lower frequency curve fits (Col 3, Lines 60-64) for the purpose of eliminating noise caused by vibration and other sources (Col 3, Lines 60-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mitrosky/Furneaux to include high pass filtering the curve, as taught by Oblak, for the purpose of eliminating noise caused by vibration and other sources (Col 3, Lines 60-64).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (PG PUB 2015/0174342)/Furneaux (PG PUB 2004/0079615) in view of Bengtsson et al. (PG PUB 2020/0230325).
Re claim 32, Mitrosky discloses that determining when the ultrasonic signals received by the transducer have the absolute value of amplitude greater than the first 
Bengtsson, however, teaches locating a microcontroller 280 (Fig 4,5; Para 93) in a plunger head 270 (Fig 5) of a drug cartridge 210 (Fig 5) for the purpose of enabling exclusion of all influences of tolerances (Para 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mitrosky/Furneaux to include the microcontroller within the plunger head, as taught by Bengtsson, for the purpose of enabling exclusion of all influences of tolerances (Para 20).

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but are moot in view of the present rejections that do not use Zloter to teach the limitations of amended independent claim 14. It is noted that the amendments made to independent claim 14 are of a different scope than was presented in now-cancelled claims 17 and 18 (which were previously rejected by Zloter).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783